

COMERICA INCORPORATED
RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and NAME (the “Award Recipient”) is effective as of GRANT DATE (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time, or any successor plan
thereto (the “Plan”). The Company will provide a copy of the Plan to the Award
Recipient upon request.


WITNESSETH:


1. Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Award Recipient, subject to the terms and conditions
of the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, XXXX restricted stock units (“RSUs”) (the
“Award”). Each RSU shall represent an unfunded, unsecured right for the Award
Recipient to receive one (1) share of the Company's common stock, par value
$5.00 per share (the “Common Stock”), as described in this Agreement.


2. Ownership Rights. The Award Recipient has no voting or other ownership rights
in the Company arising from the Award of RSUs under this Agreement prior to the
delivery of shares of Common Stock upon the vesting of RSUs underlying the Award
and delivery of shares of Common Stock in settlement thereof.


3. Dividend Equivalents. If cash dividends are declared by the Company’s Board
of Directors on the Common Stock on or after the Effective Date and prior to the
Settlement Date (as defined below), cash dividend equivalents (the “Dividend
Equivalents”) shall accrue on the shares of Common Stock underlying RSUs,
whether such RSUs are vested or unvested, which Dividend Equivalents shall be
subject to vesting and forfeiture on the same terms and conditions as the
underlying RSUs. Such Dividend Equivalents will be in an amount of cash per RSU
equal to the cash dividend paid with respect to a share of outstanding Common
Stock and shall be credited on the declaration date applicable to shares of
Common Stock. The Dividend Equivalents accrued prior to the Settlement Date will
be paid to the Award Recipient with respect to all vested RSUs as soon as
administratively feasible after the Settlement Date (but in no event later than
45 days following the Settlement Date). The Dividend Equivalents accrued on
shares of Common Stock underlying RSUs that do not vest and are forfeited shall
be forfeited for no consideration on the date such RSU is forfeited.


4. Vesting of Award. The unvested portion of the Award is subject to forfeiture.
Subject to the terms of the Plan and this Agreement, including without
limitation, fulfillment of the employment requirements in paragraph 9, the Award
will vest in accordance with the following schedule (except in the case of the
Award Recipient’s earlier Separation from Service (as defined in paragraph 9)
due to death or Disability or an earlier Change of Control of the Company, as
set forth in paragraph 7): 100% of the RSUs covered by the Award shall vest on
the third anniversary of the Effective Date of this Award (or, if such date is
not a business day, the business day immediately preceding such date) (the
“Vesting Date”).


5. Special Vesting and Forfeiture Terms.
(a)Forfeiture Resulting From Acts Occurring During the Grant Year.
Notwithstanding any other provision of this Agreement, if it shall be determined
at any time subsequent to the Effective Date and prior to the Settlement Date
(or, in the case of a termination due to death or Disability, the date of
Separation from Service) that the Award Recipient has, during the calendar year
in which the Effective Date occurs (the “Grant Year”), (i) failed to comply with
Company policies and procedures, including the Code of Business Conduct and
Ethics or the Senior Financial Officer Code of Ethics (if applicable), (ii)
violated any law or regulation, (iii) engaged in negligent or willful
misconduct, (iv) engaged in activity resulting in a significant or material
Sarbanes-Oxley control deficiency, or (v) demonstrated poor risk management or
lack of judgment in discharge of Company duties, and such failure, violation,
misconduct, activity or behavior (1) demonstrates an inadequate sensitivity to
the inherent risks of Award Recipient’s business line or functional area, and
(2) results in, or is reasonably likely to result in, a material adverse impact
(whether financial or reputational) on the Company or Award Recipient’s business
line or functional area, all or part of the Award granted under this Agreement
that has not yet become vested at the time of such determination may be
cancelled and forfeited. “Inadequate sensitivity” to risk is demonstrated by
imprudent activities that subject the Company to risk outcomes in future
periods, including risks that may not be apparent at the time the activities are
undertaken.







--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement (Cliff)            Page 2 of 5


(b)Forfeiture of Award for Acts Occurring in Years Other Than the Grant Year.
Notwithstanding any other provisions of this Agreement, if the Award Recipient
receives one or more equity awards in any calendar years other than the Grant
Year (an “Other Grant Year”) pursuant to an Award Agreement that contains a
clause substantially similar to paragraph (a) above, and it shall be determined
that Award Recipient, as a result of risk-related behavior, should be subject to
the forfeiture of all or part of any such award granted in such Other Grant Year
in accordance with the terms of such clause, then the unvested portion of the
Award granted under this Agreement shall be subject to forfeiture to the extent
necessary to equal the Unsatisfied Forfeiture Value (as defined below). The term
“Unsatisfied Forfeiture Value” shall mean the value (as determined by the
Committee in its absolute discretion) of any portion of the Award determined by
the Committee to be subject to forfeiture with respect to the Other Grant Year
(without regard to whether or not some portion thereof has already vested) that
has in fact vested prior to such determination by the Committee. All or a
portion of the RSUs granted under this Agreement that have not yet become vested
shall be subject to forfeiture in order to satisfy as much as possible of the
Unsatisfied Forfeiture Value, and the valuation of the Award for such purpose
shall be determined in the absolute discretion of the Committee.


6. Settlement. Once vested, the Award will be settled as follows:


(a)In General. Subject to the terms of the Plan, upon vesting, the Award will be
settled in Common Stock and the settlement of the Award shall occur as soon as
reasonably practicable following the Vesting Date (or if such date is not a
business day, the business day immediately preceding such date); or, in the case
of (i) the Award Recipient’s Separation from Service due to death or Disability
or (ii) a Change of Control (as defined in clause A of Exhibit A of the Plan),
settlement of the Award shall occur as of such earlier date set forth in
paragraph 7 (the “Settlement Date”). As soon as reasonably practicable following
the Settlement Date, the Company shall issue (in certificate form or book-entry
registration, as described in paragraph 6(c)) to the Award Recipient (or, in the
case of the Award Recipient's death, to the Award Recipient's designated
beneficiary or estate, as applicable or, in the case of the Award Recipient's
Disability, to the Award Recipient's guardian or legal representative, if
applicable and if permissible under applicable law) a number of whole shares of
Common Stock (rounded down to a whole number) equal to the aggregate number of
RSUs in respect of the Award (the “Settlement Shares”).


(b)Termination of Rights. Upon the issuance of the Settlement Shares in
settlement of the vested RSUs in respect of the Award, the Award shall be
settled in full and the Award Recipient (or his or her designated beneficiary or
estate, in the case of death) shall have no further rights with respect to the
Award, other than with respect to the payment of the Dividend Equivalents
accrued with respect to such vested RSUs.


(c)Certificates or Book Entry. On the Settlement Date, the Company shall, at the
discretion of the Committee or its designee, either issue one or more
certificates in the Award Recipient's name (or, in the case of death, to the
Award Recipient’s designated beneficiary, if any) for such Settlement Shares or
evidence book-entry registration of the Settlement Shares in the Award
Recipient's name (or, in the case of death, to the Award Recipient's designated
beneficiary, if any). No fractional shares of Common Stock shall be issued in
settlement of the RSUs.


(d)Conditions to Delivery. Notwithstanding any other provision of this
Agreement, the Company shall not be required to evidence book-entry registration
or issue or deliver any certificate or certificates representing the Settlement
Shares in the event the Company reasonably anticipates that such registration,
issuance or delivery would violate Federal securities laws or other applicable
law; provided that the Company must evidence book-entry registration or issue or
deliver said certificate or certificates at the earliest date at which the
Company reasonably anticipates that such registration, issuance or delivery
would not cause such violation.


(e)Legends. The Settlement Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem reasonably advisable under the
Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Settlement Shares are
listed, any applicable Federal or state laws or the Company's Certificate of
Incorporation and Bylaws, and the Committee may cause a legend or legends to be
put on or otherwise apply to any certificates or book-entry position
representing the Settlement Shares to make appropriate reference to such
restrictions.


7. Vesting and Settlement on Change of Control and Separation from Service Due
to Death or Disability. Notwithstanding anything in this Agreement to the
contrary:







--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement (Cliff)            Page 3 of 5


(a)Upon a Change of Control, the Award shall immediately and fully vest, and
such Award shall be settled as soon as reasonably practicable following the date
of such Change of Control.


(b)        In the event of the Award Recipient's Separation from Service due to
death or Disability, prior to the Vesting Date, the Award shall immediately and
fully vest effective as of the date of the Award Recipient’s Separation from
Service due to death or Disability, and such Award shall be settled as soon as
reasonably practicable following the date of such Award Recipient's Separation
from Service due to death or Disability.


8. Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 4 of
the Plan if the Committee determines in good faith that the Award Recipient has
done any of the following: (i) committed a felony; (ii) committed fraud; (iii)
embezzled; (iv) disclosed confidential information or trade secrets; (v) was
terminated for Cause; (vi) engaged in any activity in competition with the
business of the Company or any Subsidiary or Affiliate of the Company; or (vii)
engaged in conduct that adversely affected the Company. The Delegate shall have
the power and authority to suspend the vesting of or the right to receive the
Settlement Shares in respect of all or any portion of the Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of an Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This paragraph 8
shall have no application following a Change of Control of the Company.


9. Employment Requirements. Except as provided in this Agreement, for an Award
Recipient to vest in and not forfeit the Award, the Award Recipient must remain
employed by the Company or one of its Affiliates until the Vesting Date. If
there is a Separation from Service for any reason (other than due to death or
Disability) before the Vesting Date, the Award Recipient will forfeit the Award
and the corresponding Dividend Equivalents, effective immediately as of the date
of Separation from Service, unless the Committee determines otherwise. For
purposes of this Agreement, the term “Separation from Service” means a
“Termination of Employment” as defined in the Plan (subject to the last sentence
of paragraph 17(a)).


10. No Right to Continued Employment. Nothing in the Plan or this Agreement
shall confer on the Award Recipient any right to continue in the employment of
the Company or its Affiliates for any given period or on any specified terms nor
in any way affect the Company's or its Affiliates' right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.


11. Transferability. Unless otherwise determined by the Committee, the RSUs
subject to the Award (including, without limitation, the Dividend Equivalents)
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Award Recipient otherwise than by will or by the laws of
intestacy, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary or Affiliate; provided, however, that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.


12. Administration; Amendment. The Award has been made pursuant to a
determination by the Committee and/or the Board of Directors of the Company, and
the Committee shall have plenary authority to interpret, in its sole and
absolute discretion, any provision of this Agreement and to make any
determinations necessary or advisable for the administration of this Agreement.
All such interpretations and determinations shall be final and binding on all
persons, including the Company, the Award Recipient, his or her beneficiaries
and all other interested parties. Subject to the terms of the Plan, this
Agreement may be amended, in whole or in part, at any time by the Committee;
provided, however, that no amendment to this Agreement may adversely affect the
Award Recipient's rights under this Agreement without the Award Recipient's
consent except such an amendment made to cause the Award to comply with
applicable law, stock exchange rules or accounting rules, including as permitted
under paragraph 17(b).


13. Binding Nature of Plan. The Award is subject to the Plan. The Award
Recipient agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. If any provisions hereof are inconsistent with those
of the Plan, the provisions of the Plan shall control, except to the extent
expressly modified herein pursuant to authority granted under the Plan.


14. Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement (Cliff)            Page 4 of 5


or regulatory agency as may be required, and to any determinations the Company
may make regarding the application of all such laws, rules and regulations.


15. Notices. Any notice to the Company under this Agreement shall be in writing
to the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Award Recipient to his or her current address according to the Company's
personnel files. All written notices provided in accordance with this paragraph
15 shall be deemed to be given when (a) delivered to the appropriate address(es)
by hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.


16. Withholding. The Award Recipient authorizes the Company to withhold from his
or her compensation, including RSUs subject to the Award and the Settlement
Shares issuable hereunder, to satisfy any income and employment tax withholding
obligations in connection with the Award. No later than the date as of which an
amount first becomes includible in the gross income of the Award Recipient for
Federal income tax purposes with respect to any Settlement Shares subject to the
Award, the Award Recipient shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all Federal, state and
local income and employment taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. The Award Recipient
agrees that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Award Recipient. If required pursuant
to the Company’s policy as applied to the Award Recipient or elected by the
Award Recipient, to the extent permitted by law, tax withholding obligations in
respect of the Award shall be satisfied by authorizing the Company to withhold
(provided the amount withheld does not exceed the maximum statutory tax rate in
the Award Recipient’s applicable tax jurisdiction or such lesser amount as is
necessary to avoid adverse accounting treatment for the Company) from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of shares having a Fair Market Value, as of
the Tax Withholding Date, which will satisfy the amount of the withholding tax
obligation. Further, unless determined otherwise by the Committee, the Award
Recipient may satisfy such obligations under this paragraph 16 by any method
authorized under Section 9 of the Plan.


17. Section 409A of the Code.


(a)The Award is intended to qualify for the “short-term deferral” exception
under Section 409A of the Code. To the extent that the Award is construed to be
nonqualified deferred compensation subject to Section 409A of the Code, the
Company shall use its reasonable efforts to operate, administer, construe and
interpret this Agreement in a manner that minimizes adverse tax consequences to
the Award Recipient and is consistent with the requirements of Section 409A of
the Code. Each payment of compensation under this Agreement shall be treated as
a separate payment of compensation. In no event may the Award Recipient,
directly or indirectly, designate the calendar year of any payment or
distribution under this Agreement. Notwithstanding anything contained in this
Agreement to the contrary, with respect to any portion of the Award that
constitutes nonqualified deferred compensation under Section 409A of the Code,
to the extent required for compliance with Section 409A of the Code and/or to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the administrative provisions in Section 8 of the Plan shall apply and an Award
Recipient shall not be considered to have experienced a Separation from Service
for purposes of the Award, and no payments or issuances that are to be made upon
Separation from Service under this Agreement shall be made, unless and until the
Award Recipient experiences a “separation from service” within the meaning of
Section 409A of the Code.


(b)This Agreement shall be subject to amendment, with or without advance notice
to the Award Recipient, and on a prospective or retroactive basis, including,
but not limited to, amendment in a manner that adversely affects the rights of
the Award Recipient, to the extent necessary to effect compliance with Section
409A of the Code. Notwithstanding anything contained in this Agreement or the
Plan, the Company shall have no liability whatsoever for or in respect of any
decision to take action to attempt to comply with Section 409A of the Code, any
omission to take such action or for the failure of any such action taken by the
Company to so comply.


18. Recoupment. In addition to the cancellation provisions of paragraphs 5 and
8, RSUs granted pursuant to this Agreement shall be subject to the terms of the
recoupment (clawback) policy adopted by the Company as in effect from time to
time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act; provided,
however, to the extent permitted by





--------------------------------------------------------------------------------

Restricted Stock Unit Award Agreement (Cliff)            Page 5 of 5


applicable law, the Company’s recoupment (clawback) policy shall have no
application to the Award following a Change of Control of the Company.


19. Voluntary Participation. Participation in the Plan is voluntary. The value
of the Award is an extraordinary item of compensation outside the scope of the
Award Recipient’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.


20. Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.


21. Successors. This Agreement shall be binding upon and inure to the benefit of
the successors of the respective parties.
22. Applicable Law. The validity, construction and effect of this Agreement and
any rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by Federal
law, and also, consistent with paragraph 17, in accordance with Section 409A of
the Code and any interpretive authorities promulgated thereunder.


IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.


COMERICA INCORPORATED
By: __________________________
__________________________
__________________________
Name:    
XXXXXXX
Employee ID Number
Title:    
Employee
 






